Citation Nr: 0319911	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee disability.   
 
2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the lumbar spine and right 
knee.   
 
3.  Entitlement to a higher (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1984 
to January 1998.  He also had other reported service from 
October 1974 to September 1984.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 RO rating decision which granted service connection and 
noncompensable ratings for a left knee disability, 
degenerative joint disease of the right knee, degenerative 
joint disease of the lumbar spine, and hemorrhoids.  The 
veteran appealed for higher ratings.  A September 1998 RO 
decision characterized the lumbar spine and right knee 
conditions as degenerative joint disease of the lumbar spine 
and right knee, and assigned a single 10 percent rating for 
such disorder.  A March 2000 RO decision assigned a higher 
rating of 10 percent for the left knee disability.  In 
October 2000, the Board remanded these issues to the RO for 
further development.  

The present decision addresses the issue of a higher 
(compensable) rating for hemorrhoids.  The issues of higher 
ratings for a left knee disability and for degenerative joint 
disease of the lumbar spine and right knee are the subject of 
the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's hemorrhoids produce impairment which does not 
exceed that of mild or moderate hemorrhoids.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1984 to January 1998.  He also had other reported service 
from October 1974 to September 1984.  His service medical 
records indicate that he was treated for hemorrhoids.  

In April 1998, the RO granted service connection and a 
noncompensable rating for hemorrhoids, effective February 1, 
1998 (day after release from active duty).  

In his September 1998 notice of disagreement, the veteran 
reported that he had bleeding associated with his 
hemorrhoids.  He stated that his hemorrhoids required 
constant attention.  

Treatment records from Fort Wood Army Community Hospital 
dated from June 1998 to December 2000 show that the veteran 
was treated for several disorders including hemorrhoids.  A 
June 1998 treatment entry noted that the veteran reported 
that he would frequently see a slight amount of bright red 
blood on his toilet paper and that a month earlier he had 
marked diarrhea with bleeding.  He also stated that three 
weeks earlier he had marked blood on his toilet paper, but 
that it resolved in a few days.  The veteran indicated that 
he had no pain with defecation.  The examiner reported that 
the rectal examination was totally benign with no tags, good 
sphincter tone, and a very firm prostate.  There were no 
masses and the veteran had a brown heme negative stool.  An 
August 1998 entry noted that the veteran was status post a 
colonoscopy for gastrointestinal bleeding.  It was reported 
that no lesions or polyps were noted and that there was no 
diarrhea.  The diagnosis included internal hemorrhoids, not 
found.  

The veteran underwent a VA general medical examination in 
January 2001.  It was noted that the claims file was 
reviewed.  A flexible sigmoidoscopy and anoscopy were 
performed.  The examiner reported that the veteran stated 
that he had episodic bright red blood on his toilet paper and 
that he had no fecal incontinence.  The examiner noted that 
the veteran's sphincter control was normal.  The flexible 
sigmoidoscopy demonstrated normal rectal and colon mucosa in 
forward and retroflexed views.  The anoscopy demonstrated 
small non-prolapsing, non-bleeding, non-thrombosed internal 
hemorrhoids.  The examiner stated that no external 
hemorrhoids or fissures were present.  The impression was 
uncomplicated small internal hemorrhoids.  The examiner 
recommended conservative management.  

Treatment records from Fort Wood Army Community Hospital 
dated from January 2002 to March 2002 do not refer to 
treatment for hemorrhoids.  

The veteran underwent a VA rectal examination in January 
2003.  It was noted that claims file was reviewed.  The 
veteran reported that he had hemorrhoids for seven to eight 
years.  He stated that he had intermittent symptoms with 
occasional bright red blood per the rectum two to three times 
a month and that minimal blood was noted.  The veteran 
indicated that he rarely had any constipation of any kind and 
that he did have some perianal itching at times.  He reported 
that he had no melena and no abdominal pain and that his 
weight and appetite were relatively stable.  It was noted 
that he had a negative colonoscopy in 1998 and a subsequent 
flexible sigmoidoscopy.  The veteran reported that he used 
over-the-counter products such as Preparation H as occasions 
required.  It was noted that he denied any perianal pain and 
that he denied other bleeding or excessive bruising.  The 
veteran indicated that the bleeding was intermittent and not 
persistent and that he had no bowel or bladder incontinence.  
The examiner reported that the examination revealed a normal 
perianal exam.  The examiner indicated that no external 
hemorrhoids were present and that the digital rectal 
examination revealed no rectal masses.  The examiner stated 
that non-thrombosed internal hemorrhoids were palpable on the 
posterior wall which were of very small in size and that such 
was confirmed by an anoscopy.  It was reported that the 
veteran's stool was brown in color with no gross blood.  The 
examiner reported that there was no evidence of fissure, 
ulceration, or fistula and that the sphincter tone was 
normal.  The diagnoses included internal hemorrhoids, with 
intermittent symptomatology.  The examiner noted that there 
was no acute worsening and that laboratory results were 
pending.  In an addendum, the examiner reported that there 
was no anemia on laboratory testing in January 2003.  


II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

The medical records since service, including VA examinations 
in January 2001 and January 2003, show that the veteran has 
no external hemorrhoids, and he only has small internal 
hemorrhoids which are non-thrombosed and do not involve 
complications.  The veteran has claimed that he has bleeding 
from his hemorrhoids, but there is no recent medical evidence 
to corroborate this, and as a layman the veteran has no 
competence to offer a medical opinion on the matter.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The evidence as a whole indicates that the veteran's 
hemorrhoids are no more than mild or moderate, and the 
condition is properly rated noncompensable (0 percent) under 
Code 7336.  This is an initial rating case, on the granting 
of service connection.  There are no distinct periods of 
time, since the effective date of service connection, during 
which the veteran's hemorrhoids were more than 0 percent 
disabling.  Thus, "staged ratings" greater than a 
noncompensable rating are not warranted for any period since 
the effective date of service connection.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating for hemorrhoids, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A higher rating for hemorrhoids is denied.  


REMAND

The other issues on appeal are entitlement to a rating higher 
than 10 percent for a left knee disability and entitlement to 
a rating higher than 10 percent for degenerative joint 
disease of the lumbar spine and right knee.  The veteran was 
last afforded a VA orthopedic examination as to these 
disabilities in March 2001.  Has representative has requested 
another examination.  After a review of the entire record, 
including the findings on the last examination, the Board 
believes another examination is warranted as part of the VA's 
duty to assist the veteran in developing these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, the Board notes that at a January 2003 orthopedic 
examination, which addressed a cervical spine disability, it 
was reported that the veteran was followed routinely at the 
Fort Wood Military Hospital (as a military retiree).  It was 
also reported that he had been seen by the "CBOC" at St. 
James, Missouri, as well.  The examination report 
additionally indicated that the veteran reported that he had 
an evaluation by his local physician at Fort Wood as well as 
by an orthopedic physician at University Hospital.  Given 
this information, an effort should be made to obtain any more 
recent treatment records concerning disabilities of the knees 
and low back, as part of the duty to assist the veteran with 
his claims.  Id.  

Accordingly, these issues are remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since March 2001 for right knee, left 
knee, and low back problems, and the RO 
should then obtain copies of the related 
medical records.  

2.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the severity of his left knee, right knee, 
and low back disabilities.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the right knee and left knee 
disabilities should be described in 
detail, including X-ray evidence of 
arthritis, range of motion in degrees, 
objective evidence of pain on motion, any 
instability, etc.  As to the veteran's low 
back disability, the examination should 
include all signs and symptoms necessary 
for rating such condition, such as X-ray 
evidence of arthritis, range of motion in 
degrees, objective evidence of pain, 
muscle spasm, any neurological signs of 
disc disease, etc.  

3.  Thereafter, the RO should review the 
claims for higher ratings for left knee, 
right knee, and low back disabilities.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



